Citation Nr: 0104420	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-24 553	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for skin disability, 
claimed as warts and moles; gastrointestinal disability, 
claimed as gastroesophageal reflux disease; and neurological 
disability, claimed as tremors, as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to February 
1948, and from April 1948 to April 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in July 1999, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal was docketed at the Board in 1999.


FINDING OF FACT

Skin disability, claimed as warts and moles; gastrointestinal 
disability, claimed as gastroesophageal reflux disease; and 
neurological disability, claimed as tremors, is, in each 
instance, not a result of exposure to ionizing radiation in 
service.  


CONCLUSION OF LAW

Skin disability, claimed as warts and moles; gastrointestinal 
disability, claimed as gastroesophageal reflux disease; and 
neurological disability, claimed as tremors, is, in each 
instance, not a residual of ionizing radiation exposure 
incurred in service.  38 U.S.C.A. § 1112 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
all indicated treatment records have been obtained.


Concerning his claims for service connection for skin 
disability, claimed as warts and moles, gastrointestinal 
disability, claimed as gastroesophageal reflux disease, and 
neurological disability, claimed as tremors, as a result of 
exposure to ionizing radiation, the veteran avers that he has 
each of the foregoing disabilities as a result of his 
exposure to ionizing radiation during his presence in the 
South Pacific at the atmospheric testing of atomic weapons in 
the early 1950's in service.  In this regard, service medical 
evidence dated in January 1962 makes reference to the 
veteran's having been in the South Pacific (at the Eniwetok 
Atoll) during the atmospheric testing of atomic weapons in 
the early 1950's.  However, notwithstanding whether the 
veteran was present (at any time) at any site of atmospheric 
testing of atomic weapons during service and regardless of 
whether he on any such occasion received a measurable dose of 
radiation, the Board is constrained to point out that none of 
his claimed conditions (i.e., warts/moles, gastroesophageal 
reflux disease, and/or tremors) is recognized as being a 
potentially radiogenic disease/condition under the provisions 
of 38 C.F.R. § 3.311.  In addition, no claimed condition is a 
disease/condition which is subject to presumptive service 
connection in accordance with the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  The Board would also 
respectfully point out that, although the veteran was 
requested, in an item mailed him by the RO in April 1999, to 
submit evidence showing that any claimed condition was "a 
radiogenic disease" (as might, if submitted, permit a grant 
of service connection pursuant to 38 C.F.R. § 3.303(d) 
(2000)), he has submitted no such evidence.  Given the 
foregoing, then, and because service connection due to 
exposure to ionizing radiation is the lone basis on which the 
benefit sought on appeal is asserted, the Board is 
constrained to conclude that service connection for skin 
disability, claimed as warts and moles, gastrointestinal 
disability, claimed as gastroesophageal reflux disease, and 
neurological disability, claimed as tremors, as a result of 
exposure to ionizing radiation, is, in each instance, not in 
order.  38 U.S.C.A. § 1112; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 
3.309, 3.311.




ORDER

Service connection for skin disability, claimed as warts and 
moles; gastrointestinal disability, claimed as 
gastroesophageal reflux disease; and neurological disability, 
claimed as tremors, as a result of exposure to ionizing 
radiation, is, in each instance, denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



